Citation Nr: 1734442	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier (EED) than August 28, 2007 for the grant of service connection for non-Hodgkin's lymphoma (NHL), to include as due to clear and unmistakable error (CUE) in a 2003 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

 The Veteran had active service from April 1992 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington. The claim was subsequently transferred to the New York, New York RO. 

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In March 2015 the Board remanded the claim for further development. 


FINDINGS OF FACT

1. In a January 3, 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for NHL.

2. The Veteran submitted a notice of disagreement in regard to the January 2003 decision and was subsequently issued a statement of the case (SOC) in May 2004.

3. The Veteran did not submit a substantive appeal or new evidence subsequent to the May 2004 SOC until March 2005.

4. The Veteran's March 2005 substantive appeal was untimely.

5. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than August 28, 2007 for entitlement to service connection for NHL.

6. The January 2003 rating decision and May 2004 SOC were reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than August 28, 2007 for entitlement to service connection for NHL have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

2. The January 2003 rating decision and May 2004 SOC did not contain CUE. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an effective date earlier than August 28, 2007 for the grant of service connection for NHL

Legal Criteria

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2016).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(2016). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2016). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1 (r). Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is seeking an effective date prior to August 28, 2007 for the award of service connection for NHL. He contends the effective date should be at least October 16, 2002, the date he filed his original claim for entitlement to service connection NHL.

Historically, the appellant's original claim for entitlement to service connection for NHL was denied in January 2003. The Veteran submitted a notice of disagreement in January 2003. A statement of the case (SOC) was issued in May 2004 by the RO, which continued the denial for entitlement to service connection for NHL. In March 2005, the Veteran submitted his substantive appeal in regard to the January 2003 RO decision. In an April 2005 letter from VA, the Veteran was informed that his March 2005 substantive appeal was untimely as it exceeded the 60 days from the SOC and one year from the January 2003 RO decision. The April 2005 VA letter also explained the Veteran's right to appeal its decision finding the January 2003 RO decision final. The Veteran did not appeal the April 2005 decision.

In August 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for NHL. In an April 2008 decision, the RO denied the Veteran's claim because the evidence submitted was not new and material. In January 2009, the RO reopened and subsequently denied the Veteran's service connection claim for NHL. Subsequently in November 2009, the RO granted the Veteran's service connection claim for NHL effective August 28, 2007, the date of receipt of his reopened claim. 

Here, the claims folder reflects that the March 2005 substantive appeal in regard to the January 2003 RO decision was untimely. To be considered timely, a substantive appeal must be filed with the agency of original jurisdiction within 60 days from the date that the agency mails notice of the statement of the case to the Veteran or within one year of the decision appealed, whichever is later. 38 C.F.R. §  20.302 (b)(1). The Veteran was issued an SOC in May 2004. The Veteran did not provide a substantive appeal until March 2005, well after the 60 day filing requirement. 

The Board notes that if a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed and that evidence requires that the claimant be furnished a supplemental statement of the case (SSOC), then the time to submit a substantive appeal shall end not sooner than 60 days after such statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year period to file a notice of disagreement. 38 C.F.R. §  20.302 (b) (2). In this case, the claims folder does not reflect that the Veteran sent any additional evidence of correspondence prior to the untimely March 2005 substantive appeal. 

The Board now turns to whether the March 2005 substantive appeal should be construed as a communication indicating an intent to apply for service connection for NHL( i.e. claim for service connection). In the Veteran's March 2005 substantive appeal, the Veteran noted his disagreement and dissatisfaction with the May 2004 SOC continued denial of service connection for NHL. Additionally, the Veteran checked the box on the substantive appeal indicating his desire to appeal the issue listed on his SOC. The Veteran's substantive appeal makes no mention as to a desire to re-open the previously denied claim. On August 28, 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for NHL.

Again, any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2016). Here, the Veteran's March 2005 substantive appeal cannot be construed as an intent to apply for benefits as the Veteran specifically noted his disagreement with a previous decision. More so, when explained that his substantive appeal was untimely and informed of his right to appeal, the Veteran did not act. Rather, the Veteran waited an additional two years to request his claim be re-opened.  Based on the above, even construing the regulations liberally in favor of the Veteran, the Board finds that an effective date earlier than August 28, 2007 for the grant of service connection for NHL is not warranted. 

Clear and Unmistakable Error

At the January 2014 Board hearing, the appellant averred that the RO had committed a clear and unmistakable error in the January 2003 rating decision for entitlement to service connection for NHL.


Legal Criteria

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105 (a).

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Analysis

As the January 2003 rating decision became final, it may only be reversed or amended based on clear and unmistakable error (CUE). See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105 (a). 

In the January 2014 Board hearing, the appellant and his representative asserted that since the original January 2003 RO decision and the May 2004 SOC provided greater probative value to medical opinions provided by Dr. Fisher and Dr. Pasquale than that from Dr. Skikne, a clear and unmistakable error exist. The appellant does not assert that the facts before the RO at the time of the January 2003 decision and subsequent SOC were incorrect. Instead the appellant asserts that Dr. Skikne's medical opinion should have been given the same probative value, if not greater, than the one provided by Dr. Fisher and Dr. Pasquale. It is important to note, that the May 2004 SOC explained that the greater weight provided to Dr. Fisher and Dr. Pasquale's medical opinion was based on their medical discussion and the fact they reviewed the Veteran's claim file, in which their rationale was partly based on. 

Here, the appellant's contention in asserting CUE is based on a disagreement as to how the facts were weighed or evaluated. As explained earlier, that contention does not meet the criteria for establishing CUE. Additionally, the Veteran has not cited which statutory or regulatory provisions at the time were incorrectly applied.

As the evidence of record reflects that the RO considered the correct facts as they were known at the time, and correctly applied the existing statutory or regulatory provisions; there was no clear error, and the RO's decision was the product of reasonable weighing of the evidence. See Russell, 3 Vet. App. 310; Fugo, 6 Vet. App. at 43-44. As such, the January 2003 decision will not be reversed or amended. See 38 C.F.R. § 3.105(a).


ORDER

Entitlement to an effective date earlier than August 28, 2007 for the grant of service connection for NHL, to include as due to CUE in a 2003 rating decision is denied. 



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


